PER CURIAM.
We affirm the trial court order denying appellant’s motion to correct an illegal sentence. The motion was filed under both rule 3.800(a) and rule 3.850, Florida Rules of Criminal Procedure. However, we note that the motion was not properly filed under rule 3.850, as the oath provided only that the information was true to the best of the affiant’s knowledge. See Scott v. State, 464 So.2d 1171 (Fla.1985). Therefore, in this appeal we have not considered those issues cognizable under a properly sworn 3.850 motion since the trial court could have denied relief on the improper jurat ground alone.
HERSEY, STONE and POLEN, JJ., concur.